—Appeal from a decision of the Unemployment Insurance Appeal Board, filed March 19, 1992, which ruled that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
Claimant was suspended from his job as a maintenance worker based on disciplinary charges filed against him. After a hearing, an arbitrator found that claimant had forcibly taken his and other employees’ paychecks from his supervisor and that he had invited the latter outside to settle their differences. Claimant was thereafter discharged. The Unemployment Insurance Appeal Board and this Court are bound by the arbitrator’s factual findings regarding claimant’s conduct (see, Matter of Guimarales [New York City Bd. of Educ.— Roberts], 68 NY2d 989). The Board’s conclusion that claimant’s actions constituted misconduct, thus disqualifying him from receiving unemployment insurance benefits, has a rational basis and accordingly must be upheld (see, supra; see also, Matter of Levick [Ross], 53 AD2d 950, appeal dismissed 42 NY2d 909, lv denied 42 NY2d 811). Claimant’s remaining contentions have been considered and rejected as unpersuasive.
Weiss, P. J., Mikoll, Levine, Mercure and Mahoney, JJ., concur. Ordered that the decision is affirmed, without costs.